Citation Nr: 0213945	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  96-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of left upper extremity, status post 
cerebrovascular accident.

2. Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of left lower extremity, status post 
cerebrovascular accident.

3. Entitlement to an evaluation in excess of 10 percent for 
facial weakness, status post cerebrovascular accident.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from November 1957 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  

In the rating action that serves as the basis for this 
appeal, the RO continued the 10 percent evaluation for 
service-connected status post cerebrovascular accident.  In 
March 1997, the RO increased the rating assigned to the 
veteran's service-connected disability associated with 
cerebrovascular accident based on two periods of 
hospitalization, and therefore evaluated the veteran's 
disability at 100 percent for the relevant periods of time.  
Further, in that rating decision based on residual 
disabilities due to two strokes in January and October 1995, 
the RO separated the veteran's symptoms associated with his 
cerebrovascular accident as noted herein above, assigning the 
respective evaluations.  In spite of the noted ratings during 
the course of this appeal, since the rating criteria provide 
for a higher evaluation for his disabilities, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's hemiparesis of left upper extremity post 
cerebrovascular accident is manifested by hypoesthesia and no 
more than moderate symptomatology.  

3.  The veteran's hemiparesis of left lower extremity post 
cerebrovascular accident is manifested by no more than 
moderate symptomatology, including numbness, hypoesthesia, 
and a spastic gait, with an ability to ambulate.  

4.  The veteran's facial weakness post cerebrovascular 
accident is manifested by no greater than moderate incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hemiparesis of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 8515 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for hemiparesis of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 8520 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for facial weakness post cerebrovascular accident have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 8207 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).    

Essentially, there is no indication that the Board's present 
review of these claims will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The RO provided notice of the July 1996 decision, provided a 
statement of the case (SOC) in August 1996 that contained the 
pertinent law and regulations, conducted a personal hearing 
in September 1996, additional evidence was submitted, and in 
a rating action of March 1997, the RO took into consideration 
the veteran's personal hearing testimony and clinical 
findings of medical reports and VA examination records.  In 
April 1997, the RO again provided notice of its 
determination.  Further, in a letter dated in January 1998, 
the RO notified the veteran that a VA examination would be 
scheduled to ascertain the level of disability associated 
with his increased rating claims, and subsequent examinations 
were conducted.  In addition, an RO letter dated in May 2002 
provided the veteran with an explanation of the notice and 
duty to assist provisions of the VCAA, to include a 
discussion of the respective responsibilities of the parties 
to secure evidence.  Thus, in light of the foregoing, the 
Board has determined that the veteran was sufficiently 
apprised of the status of his claims and provided adequate 
opportunities to submit additional relevant evidence in 
support of his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO has also secured relevant VA 
treatment records and pertinent medical examinations.  The 
veteran has submitted private medical evidence, but has not 
identified or authorized VA to obtain any other private 
records.  The Board finds no reasonable basis for further 
attempts to assist the veteran in the development of his 
claim.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As noted in the Introduction herein, prior to the March 1997 
rating decision, the RO had assigned one evaluation to the 
veteran's overall disability status post cerebrovascular 
accident.  In the March 1997 rating action, the RO assigned 
the respective evaluations for three disorders, which 
constitute separate residual disabilities resulting from the 
veteran's cerebrovascular accidents in 1995.  The veteran 
claims that his hemiparesis of the upper and lower 
extremities and facial weakness due to cerebrovascular 
accidents inhibit his abilities to function, have increased 
in severity of symptomatology, and now warrant increased 
evaluations.  The Board addresses these disabilities 
separately below.

Each disability is evaluated as a neurologic condition based 
on the extent of paralysis.  38 C.F.R. § 4.124a (2001).  The 
Note preceding the section for evaluating disability from 
peripheral nerves states that the term "incomplete 
paralysis," with peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

Hemiparesis of the left upper extremity

The veteran's service-connected hemiparesis of the left 
(minor) upper extremity, post cerebrovascular accident 
currently is evaluated as 20 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the 
median nerve.  However, he clearly does not have "complete 
paralysis" of the median nerve because he has maintained 
sensation and functional use of his left hand and fingers 
(which is his nondominant extremity).  Thus, it is only 
necessary to consider the extent of his "incomplete 
paralysis" of the median nerve.  Where paralysis is 
incomplete in the nondominant extremity, severe disability is 
rated as 40 percent, moderate disability is rated as 20 
percent, and mild disability is rated as 10 percent.  

After a careful review of the evidence of record, it is found 
that the current 20 percent evaluation for the veteran's 
service-connected hemiparesis of the left upper extremity 
most nearly approximates the level of impairment associated 
with the veteran's service-connected disability.  38 C.F.R. § 
4.7.  Of particular significance are clinical data noted 
during VA examinations.  In May 2000, motor strength was 3-
1/5 and sensation was 3/5 on the left.  The veteran could 
lift the left shoulder.  Deep tendon reflexes were 
hyperactive on the left side of the body.  On VA neurological 
examination in February 1998, the examiner noted the 
veteran's history of a stroke in 1991.  Examination showed 
left hypoesthesia and hyperreflexia.  VA examination 
conducted in June 1996 revealed a diagnosis of status post 
cerebrovascular accident.  Objective findings included 
spastic left hemiparesis with increased muscle tone and left 
extremity hypoesthesia and hyperreflexia.      

Of further consideration is the statement made in January 
1998 by a private internist and neurologist to the effect 
that the veteran was being treated for complaints of 
increased left-sided weakness.  In pertinent part, the doctor 
noted that the veteran was severely dysarthric with 3/5 motor 
strength of the left arm.  Also of record are VA outpatient 
records extending from February 1997 to December 1998 that 
disclose regular follow-up treatment of the veteran's 
service-connected disabilities including his symptoms of 
left-sided numbness and weakness.  In one record dated in 
July 1998, the examiner noted a dark discoloration of the 
left hand and side.

In a September 1996 private medical report, the doctor noted 
neurological examination findings of left pronator arm drift, 
4/5 grip strength, and hyperactive reflexes.  Another private 
physician statement dated in September 1996 showed findings 
of left hemiparesis at 4/5 with spasticity affecting the left 
arm and hyperactive reflexes.   

From review of this evidence, it appears that the veteran has 
retained substantial grip strength and sensation and actual 
movement and function of the arm.  Although the record 
clearly demonstrates significant left upper extremity 
disability, the Board cannot conclude that the overall 
disability picture more nearly approximates severe incomplete 
paralysis to warrant an increased rating. Id.  The Board has 
considered the veteran's contentions of record and recognizes 
his ability to speak to symptomatology associated with 
hemiparesis of the left upper extremity.  Nonetheless, the 
veteran has not submitted evidence of the training, skills, 
and qualifications needed to render his statements medically 
competent.  Thus, his allegations do not constitute competent 
medical evidence in support of his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the Board 
has taken into consideration all relevant law and regulations 
in making its final decision.  Schafrath, 1 Vet. App. at 595.  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's disability of the upper 
left extremity warrants more than the current 20 percent 
rating.  Therefore, the appeal is denied.  

Hemiparesis of the left lower extremity

Hemiparesis of the left lower extremity is currently 
evaluated as 20 percent disabling under Diagnostic Code 8520, 
paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124(a).  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
of the sciatic nerve warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  

At the outset, the Board notes that the veteran's left lower 
extremity disability is not productive of complete paralysis; 
thus, only the rating criteria relevant to incomplete 
paralysis is considered.  On review and consideration of the 
clinical data of record, the Board notes that the veteran's 
hemiparesis of the left lower extremity is productive of no 
more than moderate impairment, which equates to a 20 percent 
evaluation.  38 C.F.R. § 4.7.    

Specifically, on VA examinations both in May 2000 and 
February 1998, the examiner found 3/5 motor strength and 
sensation of the left lower extremity and hyperactive deep 
tendon reflexes.  It was noted that the veteran was 
ambulatory.  VA neurological examinations in February 1998 
and June 1996 found hypoesthesia and hyperreflexia of the 
left lower extremity.  Gait was spastic but stable and 
coordination was intact.  In VA outpatient records dated from 
1997 to 1998, the record reflected complaints of pain and 
numbness, and the fact that the veteran slightly dragged his 
left leg.  In the September 1996 private medical report, the 
doctor reported that the veteran had a significant drag of 
the left leg when walking and could not stand on the left leg 
alone.  Deep tendon reflexes on the left were hyperactive.  
Weakness of the left leg was 3/5.  Another private physician 
statement dated in September 1996 indicated findings of left 
hemiparesis at 4/5 with spasticity of the left leg.  

None of the clinical data of record substantiates severe 
impairment such that the veteran's disability would warrant a 
higher rating.  In essence, the medical records disclose no 
increase in the severity of the veteran's disability status 
post cerebrovascular accident.  He has retained active 
movement and sensation of the left leg with stable gait and 
coordination.  There is no evidence of muscle atrophy.  Thus, 
the Board finds that the overall disability picture does not 
rise to the level required for an evaluation in excess of 
20 percent.  38 C.F.R. § 4.7.  While the veteran's 
contentions are recognized, he has not provided any evidence 
of the sort of medical expertise required to substantiate the 
extent of impairment associated with his disability.  
Espiritu, 2 Vet. App. at 492.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for hemiparesis of 
the lower left extremity.  38 C.F.R. § 4.3.    

Facial weakness

The veteran's facial weakness status post cerebrovascular 
accident is evaluated as 10 percent disabling under 
Diagnostic Code 8207, paralysis of the seventh (facial) 
cranial nerve.  38 C.F.R. § 4.124(a).  The Note to the 
diagnostic code states that evaluation is dependent upon 
relative loss of innervation of facial muscles.  A 10 percent 
rating is assigned for moderate incomplete paralysis.  A 20 
percent rating is awarded for severe incomplete paralysis.  A 
maximum schedular rating of 30 percent is warranted for 
complete paralysis.  

The Board finds that the evidence of record reflects no 
greater than moderate impairment under Diagnostic Code 8207.  
38 C.F.R. § 4.7.  Specifically, on VA examination in May 
2000, the examiner noted decreased sensation and motor 
function on the left side of the veteran's face.  The 
veteran's speech was slurred.  In the private physician's 
statement dated in January 1998, the veteran was treated for 
symptoms associated with the cerebrovascular accidents, in 
particular, slurred speech and left sided weakness.  On VA 
examination in February 1998, the examiner noted left facial 
supranuclear paralysis.  VA outpatient records dated in 1997 
to 1998 reflect treatment for symptomatology related to the 
veteran's cerebrovascular accidents, including numbness and 
paralysis that affect in pertinent part the facial nerve.  In 
a September 1996 private medical report, the doctor reported 
that the veteran's speech was slurred, aggravated when he 
became excited or tense, and that he had a residual left 
central facial paralysis.    

This evidence supports no more than the existing 10 percent 
rating for moderate incomplete paralysis.  Medical evidence 
documents the paralysis with associated slurred speech.  
There is no other medical evidence of related loss of 
function.  In other words, the veteran's facial disability is 
not severe in nature as to warrant an increased rating.  
38 C.F.R. § 4.7.  The veteran's contentions are known; 
however, as stated earlier, he has not provided any evidence 
of the requisite skills, training, or qualifications to 
render his allegations medically competent.  Espiritu, 
2 Vet. App. at 492.  Thus, in view of the competent evidence 
of record, the veteran's claim for an evaluation in excess of 
10 percent for facial weakness due to cerebrovascular 
accident is denied.  38 C.F.R. § 4.3.  













	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 20 percent for hemiparesis of the 
left upper extremity due to cerebrovascular accident is 
denied.  

An evaluation in excess of 20 percent for hemiparesis of the 
left lower extremity due to cerebrovascular accident is 
denied.  

An evaluation in excess of 10 percent for facial weakness due 
to cerebrovascular accident is denied.  



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

